 

Exhibit 10.1

 

 

VASCULAR SOLUTIONS, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

                The following constitute the provisions of the Employee Stock
Purchase Plan of Vascular Solutions, Inc. as amended on April 22, 2010.

 

                1.   Purpose.  The purpose of the Plan is to provide employees
of the Company and its Designated Subsidiaries with an opportunity to purchase
Common Stock of the Company.  It is the intention of the Company to have the
Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Code.  The  provisions of the Plan shall, accordingly, be construed so as to
extend and limit participation in a manner consistent with the requirements of
that section  of the Code.

 

                2.   Definitions.

 

                (a)  “Board” means the Board of Directors of the Company.

 

                (b)  “Code” means the Internal Revenue Code of 1986, as amended.

 

                (c)  “Common Stock” means the Common Stock of the Company.

 

                (d)  “Company” means Vascular Solutions, Inc., a Minnesota
corporation.

 

                (e)  “Compensation” means regular cash compensation received by
an Employee from the Company or a Designated Subsidiary.  By way of
illustration, but not limitation, Compensation includes regular compensation
such as salary, wages, overtime, shift differentials and commissions, but
excludes bonuses, incentive compensation, relocation, expense reimbursements,
tuition or other reimbursements and income realized as a result of participation
in any stock option, stock purchase, or similar plan of the Company or any
Designated Subsidiary.

 

                (f)  “Continuous Status as an Employee” means the absence of any
interruption or termination of service as an Employee.  Continuous Status as an
Employee shall not be considered interrupted in the case of (i) sick leave; (ii)
military leave; (iii) any other leave of absence approved by the Administrator,
provided that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; or (iv) in the case of transfers between locations of the Company
or between the Company and its Designated Subsidiaries.

 

                (g)  “Contributions” means all amounts credited to the account
of a participant pursuant to the Plan.

 

                (h)  “Corporate Transaction” means a sale of all or
substantially all of the Company’s assets, or a merger, consolidation or other
capital reorganization of the Company with or into another corporation, or any
other transaction or series of related transactions in which the Company’s
stockholders immediately prior thereto own less than 50% of the voting stock of
the Company (or its successor or parent) immediately thereafter.

 

 

Page 1 of 9

 

--------------------------------------------------------------------------------



 

                (i)  “Designated Subsidiaries” means the Subsidiaries that have
been designated by the Board from time to time in its sole discretion as
eligible to participate in the Plan; provided however that the Board shall only
have the discretion to designate Subsidiaries if the issuance of options to such
Subsidiary’s Employees pursuant to the Plan would not cause the Company to incur
adverse accounting charges.

 

                (j)  “Employee” means any person, including an Officer, who is
an Employee for tax purposes and who is customarily employed for at least twenty
(20) hours per week by the Company or one of its Designated Subsidiaries.

 

                (k)  “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

 

                (l)  “Offering Date” means the first business day of each
Offering Period of the Plan.

 

                (m)  “Offering Period” means a period of twenty-four (24) months
commencing on November 1 and May 1 of each year.

 

                (n)  “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

                (o)  “Plan” means this Employee Stock Purchase Plan.

 

                (p)  “Purchase Date” means the last day of each Purchase Period
of the Plan.

 

                (q)  “Purchase Period” means a period of six (6) months within
an Offering Period.

 

                (r)  “Purchase Price” means with respect to a Purchase Period an
amount equal to 85% of the Fair Market Value (as defined in Section 7(b) below)
of a Share of Common Stock on the Offering Date or on the Purchase Date,
whichever is lower.



                (s)  “Share” means a share of Common Stock, as adjusted in
accordance with Section 19 of the Plan.

 

                (t)  “Subsidiary” means a corporation, domestic or foreign, of
which not less than 50% of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.

 

                3.   Eligibility.

 

                (a)  Any person who is an Employee as of the Offering Date of a
given Offering Period shall be eligible to participate in such Offering Period
under the Plan, subject to the requirements of Section 5(a) and the limitations
imposed by Section 423(b) of the Code.

 

                (b)  Any provisions of the Plan to the contrary notwithstanding,
no Employee shall be granted an option under the Plan (i) if, immediately after
the grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own capital stock of
the Company and/or hold outstanding options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any subsidiary of the Company, or (ii) if such
option would permit his or her rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate that exceeds Twenty-Five Thousand Dollars
($25,000) of the Fair Market Value (as defined in Section 7(b) below) of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.

 

 

Page 2 of 9

 

--------------------------------------------------------------------------------



 

                4.   Offering Periods and Purchase Periods.

 

                (a)  Offering Periods.  The Plan shall be generally implemented
by a series of Offering Periods of twenty-four (24) months’ duration, with new
Offering Periods commencing on or about May 1 and November 1 of each year (or at
such other time or times as may be determined by the Board of Directors).  The
Plan shall continue until terminated in accordance with Section 19 hereof.  The
Board of Directors of the Company shall have the power to change the duration
and/or the frequency of Offering Periods with respect to future offerings
without stockholder approval if such change is announced at least five (5) days
prior to the scheduled beginning of the first Offering Period to be affected.

 

                (b)  Purchase Periods. Each Offering Period shall generally
consist of four (4) consecutive Purchase Periods of six (6) months’ duration. 
The last day of each Purchase Period shall be the “Purchase Date” for such
Purchase Period.  A Purchase Period commencing on May 1 shall end on the next
October 31.  A Purchase Period commencing on November 1 shall end on the next
April 30.  The Board of Directors of the Company shall have the power to change
the duration and/or frequency of Purchase Periods with respect to future
purchases without stockholder approval if such change is announced at least five
(5) days prior to the scheduled beginning of the first Purchase Period to be
affected.

 

                5.   Participation.

 

                (a)  An eligible Employee may become a participant in the Plan
by completing a subscription agreement on the form provided by the Company and
filing it with the Company’s Human Resources Department or the stock brokerage
or other financial services firm designated by the Company (the “Designated 
Broker”) prior to the applicable Offering Date, unless a later time for filing
the subscription agreement is set by the Board for all eligible Employees with
respect to a given Offering Period.  The subscription agreement shall set forth
the percentage of the participant’s Compensation (subject to Section 6(a) below)
to be paid as Contributions pursuant to the Plan.

 

                (b)  Payroll deductions shall commence on the first full payroll
following the Offering Date and shall end on the last payroll paid on or prior
to the last Purchase Period of the Offering Period to which the subscription
agreement is applicable, unless sooner terminated by the participant as provided
in Section 10.

 

                (c)  Participants are responsible for the payment of all income
taxes, employment, social insurance, welfare and other taxes under applicable
law relating to any amounts deemed under the laws of the country of their
residency or of the organization of the Subsidiary which employs them to
constitute income arising out of the Plan, the purchase and sale of Shares
pursuant to the Plan and the distribution of Shares or cash to the participant
in accordance with the Plan.  Each participant, by participating in the Plan,
authorizes the Company or the relevant Subsidiary to make appropriate
withholding deductions from each participant’s compensation, which shall be in
addition to any payroll deductions made pursuant to Section 6 below, and to pay
such amounts to the appropriate tax authorities in the relevant country or
countries in order to satisfy any of the above tax liabilities of the
participant under applicable law.

 

                6.   Method of Payment of Contributions.

 

                (a)  A participant shall elect to have payroll deductions made
on each payday during the Offering Period in an amount not less than one percent
(1%) and not more than ten percent (10%) (or such other percentage as the Board
may establish from time to time before an Offering Date) of such participant’s
Compensation on each payday during the Offering Period.  All payroll deductions
made by a participant shall be credited to his or her account under the Plan.  A
participant may not make any additional payments into such account, except as
provided in Section 11.

 

 

Page 3 of 9

 

--------------------------------------------------------------------------------



 

                (b)  A participant may discontinue his or her participation in
the Plan as provided in Section 10, or, unless otherwise provided by the
Administrator, on one occasion only during a Purchase Period may increase and on
one occasion only during a Purchase Period may decrease the rate of his or her
Contributions with respect to the ongoing Offering Period by completing and
filing with the Company a new subscription agreement authorizing a change in the
payroll deduction rate. The change in rate shall be effective as of the
beginning of the next pay period following the date of filing of the new
subscription agreement, if the agreement is filed at least ten (10) business
days prior to such date and, if not, as of the beginning of the next succeeding
pay period.

 

                (c)  Notwithstanding the foregoing, to the extent necessary to
comply with Section 423(b)(8) of the Code and Section 3(b) herein, a
participant’s payroll deductions may be decreased during any Offering Period
scheduled to end during the current calendar year to 0%.  Payroll deductions
shall re-commence at the rate provided in such participant’s subscription
agreement at the beginning of the first Offering Period that is scheduled to end
in the following calendar year, unless terminated by the participant as provided
in Section 10.

 

                7.   Grant of Option.

 

                (a)  On the Offering Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Purchase Date a number of Shares of the Company’s Common Stock
determined by dividing such Employee’s Contributions accumulated prior to such
Purchase Date and retained in the participant’s account as of the Purchase Date
by the applicable Purchase Price; provided however that the maximum number of
Shares an Employee may purchase during each Purchase Period of each Offering
Period shall be 2,000 Shares, such that the maximum number of Shares an Employee
may purchase during each Offering Period shall be 8,000 Shares (subject to any
adjustment pursuant to Section 19 below), and provided further that such
purchase shall be subject to the limitations set forth in Sections 3(b) and 13
of this Plan and Section 423 of the Code.

 

                (b)  The fair market value of the Shares on a given date (the
“Fair Market Value”) shall be determined by such methods or procedures as shall
be established from time to time by the Board, or a committee named by the Board
under Section 14 of the Plan,  in its discretion.  Notwithstanding the
foregoing, unless otherwise determined by the Board, the Fair Market Value of a
Share on a given date for purposes of the Plan shall be the closing sale price
of such Share on the NASDAQ Global Market as reported on the consolidated
transaction reporting system of such exchange on such date or, if such exchange
is not open for trading on such date, on the most recent preceding date that
such exchange is open for trading.

 

                8.   Exercise of Option.  Unless a participant withdraws from
the Plan as provided in Section 10, his or her option for the purchase of Shares
will be exercised automatically on each Purchase Date of an Offering Period, and
the maximum number of full Shares subject to the option will be purchased at the
applicable Purchase Price with the accumulated Contributions in his or her
account. No fractional Shares shall be issued.  Any payroll deductions
accumulated in a participant’s account that are not sufficient to purchase a
full Share shall be retained in the participant’s account for the subsequent
Purchase Period or Offering Period, subject to earlier withdrawal by the
participant as provided in Section 10 below.  Any other amounts left over in a
participant’s account after a Purchase Date shall be returned to the
participant.  The Shares purchased upon exercise of an option hereunder shall be
deemed to be transferred to the participant on the Purchase Date.  During his or
her lifetime, a participant’s option to purchase Shares hereunder is exercisable
only by him or her.

 

 

Page 4 of 9

 

--------------------------------------------------------------------------------



 

                9.   Delivery.  Within thirty (30) days after each Purchase Date
of each Offering Period, the number of Shares purchased by each participant upon
exercise of his or her option shall be deposited into an account established in
the participant’s name with the Designated Broker.

 

                10.  Voluntary Withdrawal; Termination of Employment.

 

                (a)  A participant may withdraw all but not less than all the
Contributions credited to his or her account under the Plan at any time prior to
each Purchase Date by giving written notice to the Company or the Designated
Broker, as directed by the Company.  All of the participant’s Contributions
credited to his or her account will be paid to him or her promptly after receipt
of his or her notice of withdrawal and his or her option for the current period
will be automatically terminated, and no further Contributions for the purchase
of Shares will be made during the Offering Period.

 

                (b)  Upon termination of the participant’s Continuous Status as
an Employee prior to the Purchase Date of an Offering Period for any reason,
including retirement or death, the Contributions credited to his or her account
will be returned to him or her or, in the case of his or her death, to the
person or persons entitled thereto under Section 14, and his or her option will
be automatically terminated.

 

                (c)  In the event an Employee fails to remain in Continuous
Status as an Employee of the Company for at least twenty (20) hours per week
during the Offering Period in which the employee is a participant, he or she
will be deemed to have elected to withdraw from the Plan and the Contributions
credited to his or her account will be returned to him or her and his or her
option terminated.

 

                (d)  A participant’s withdrawal from an offering will not have
any effect upon his or her eligibility to participate in a succeeding offering
or in any similar plan that may hereafter be adopted by the Company.

 

                11.  Automatic Withdrawal.  If the Fair Market Value of the
Shares on any Purchase Date of an Offering Period is less than the Fair Market
Value of the Shares on the Offering Date for such Offering Period, then every
participant shall automatically (i) be withdrawn from such Offering Period at
the close of such Purchase Date and after the acquisition of Shares for such
Purchase Period, and (ii) be enrolled in the Offering Period commencing on the
first business day subsequent to such Purchase Period.

 

                12.  Interest.  No interest shall accrue on the Contributions of
a participant in the Plan.

 

                13.  Stock.

 

                (a)  Subject to adjustment as provided in Section 19, the
maximum number of Shares which shall be made available for sale under the Plan
shall be 500,000 Shares, plus an automatic annual increase on the first day of
each of the Company’s fiscal years beginning in 2002 and ending in 2020 equal to
the lesser of (i) 200,000 Shares, (ii) two percent (2%) of the Shares
outstanding on the last day of the immediately preceding fiscal year, or (iii) a
lesser amount determined by the Board. If the Board determines that, on a given
Purchase Date, the number of shares with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Offering Date of the applicable
Offering Period, or (ii) the number of shares available for sale under the Plan
on such Purchase Date, the Board may in its sole discretion provide (x) that the
Company shall make a pro rata allocation of the Shares of Common Stock available
for purchase on such Offering Date or Purchase Date, as applicable, in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Purchase Date, and continue all Offering Periods then in
effect, or (y) that the Company shall make a pro rata allocation of the shares
available for purchase on such Offering Date or Purchase Date, as applicable, in
as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all participants exercising options to
purchase Common Stock on such Purchase Date, and terminate any or all Offering
Periods then in effect pursuant to Section 20 below. The Company may make pro
rata allocation of the Shares available on the Offering Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional Shares for issuance under the Plan by the Company’s
stockholders subsequent to such Offering Date.

 

 

Page 5 of 9

 

--------------------------------------------------------------------------------



 

                (b)  The participant shall have no interest or voting right in
Shares covered by his or her option until such option has been exercised.

 

                (c)  Shares to be delivered to a participant under the Plan will
be registered in the name of the participant or in the name of the participant
and his or her spouse.

 

                14.  Administration. 

 

(a)  The Board, or a committee named by the Board, shall supervise and
administer the Plan and shall have full power to adopt, amend and rescind any
rules deemed desirable and appropriate for the administration of the Plan and
not inconsistent with the Plan, to construe and interpret the Plan, and to make
all other determinations necessary or advisable for the administration of the
Plan. 

 

                (b)  The Board, or a committee named by the Board, shall, to the
extent necessary or desirable, establish any special rules for Employees, former
Employees or participants located in any particular country other than the
United States.  Such rules shall be set forth in Appendices to the Plan, which
shall be deemed incorporated into and form part of the Plan.

 

                15.  Designation of Beneficiary.

 

                (a)  A participant may designate a beneficiary who is to receive
any Shares and cash, if any, from the participant’s account under the Plan in
the event of such participant’s death subsequent to the end of a Purchase Period
but prior to delivery to him or her of such Shares and cash.  In addition, a
participant may designate a beneficiary who is to receive any cash from the
participant’s account under the Plan in the event of such participant’s death
prior to the Purchase Date of an Offering Period.  If a participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.  Beneficiary designations under
this Section 15(a) shall be made as directed by the Company’s Human Resources
Department.

 

                (b)  Such designation of beneficiary may be changed by the
participant (and his or her spouse, if any) at any time by written notice.  In
the event of the death of a participant and in the absence of a beneficiary
validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such Shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

                16.  Transferability.  Neither Contributions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive Shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 15) by the participant.  Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with Section 10.

 

 

Page 6 of 9

 

--------------------------------------------------------------------------------



 

                17.  Use of Funds.  All Contributions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such Contributions.

 

                18.  Reports.  Individual accounts will be maintained for each
participant in the Plan.  Statements of account will be provided to
participating Employees by the Company or the Designated Broker at least
annually, which statements will set forth the amounts of Contributions, the per
Share Purchase Price, the number of Shares purchased and the remaining cash
balance, if any.

 

                19.  Adjustments Upon Changes in Capitalization; Corporate
Transactions.

 

                (a)  Adjustment. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each option under
the plan that has not yet been exercised and the number of Shares that have been
authorized for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), as well as the maximum number of shares of
Common Stock that may be purchased by a participant in a Purchase Period, the
number of shares of Common Stock set forth in Section 13(a)(i) above, and the
price per Share of Common Stock covered by each option under the Plan that has
not yet been exercised, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common Stock
(including any such change in the number of Shares of Common Stock effected in
connection with a change in domicile of the Company), or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company; provided however that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an option.

 

                (b)  Corporate Transactions.  In the event of a dissolution or
liquidation of the Company, any Purchase Period and Offering Period then in
progress will terminate immediately prior to the consummation of such action,
unless otherwise provided by the Board. In the event of a Corporate Transaction,
each option outstanding under the Plan shall be assumed or an equivalent option
shall be substituted by the successor corporation or a parent or Subsidiary of
such successor corporation.  In the event that the successor corporation refuses
to assume or substitute for outstanding options, each Purchase Period and
Offering Period then in progress shall be shortened and a new Purchase Date
shall be set (the “New Purchase Date”), as of which date any Purchase Period and
Offering Period then in progress will terminate.  The New Purchase Date shall be
on or before the date of consummation of the transaction and the Board shall
notify each participant in writing, at least ten (10) days prior to the New
Purchase Date, that the Purchase Date for his or her option has been changed to
the New Purchase Date and that his or her option will be exercised automatically
on the New Purchase Date, unless prior to such date he or she has withdrawn from
the Offering Period as provided in Section 10.  For purposes of this Section 19,
an option granted under the Plan shall be deemed to be assumed, without
limitation, if, at the time of issuance of the stock or other consideration upon
a Corporate Transaction, each holder of an option under the Plan would be
entitled to receive upon exercise of the option the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to the transaction, the
holder of the number of Shares of Common Stock covered by the option at such
time (after giving effect to any adjustments in the number of Shares covered by
the option as provided for in this Section 19); provided however that if the
consideration received in the transaction is not solely common stock of the
successor corporation or its parent (as defined in Section 424(e) of the Code),
the Board may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per Share consideration received by holders of Common Stock in the
transaction.

 

 

Page 7 of 9

 

--------------------------------------------------------------------------------



 

                The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per Share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of Shares of its outstanding Common
Stock, and in the event of the Company’s being consolidated with or merged into
any other corporation.

 

                20.  Amendment or Termination.

 

                (a)  The Board may at any time and for any reason terminate or
amend the Plan.  Except as provided in Section 19, no such termination of the
Plan may affect options previously granted, provided that the Plan or an
Offering Period may be terminated by the Board on a Purchase Date or by the
Board’s setting a new Purchase Date with respect to an Offering Period and
Purchase Period then in progress if the Board determines that termination of the
Plan and/or the Offering Period is in the best interests of the Company and the
stockholders or if continuation of the Plan and/or the Offering Period would
cause the Company to incur adverse accounting charges as a result of a change
after the effective date of the Plan in the generally accepted accounting rules
applicable to the Plan. Except as provided in Section 19 and in this Section 20,
no amendment to the Plan shall make any change in any option previously granted
that adversely affects the rights of any participant. In addition, to the extent
necessary to comply with Rule 16b-3 under the Exchange Act, or under Section 423
of the Code (or any successor rule or provision or any applicable law or
regulation), the Company shall obtain stockholder approval in such a manner and
to such a degree as so required.

 

                (b)  Without stockholder consent and without regard to whether
any participant rights may be considered to have been adversely affected, the
Board (or its committee) shall be entitled to change the Offering Periods and
Purchase Periods, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of  Common Stock for each participant properly correspond with
amounts withheld from the participant’s Compensation, and establish such other
limitations or procedures as the Board (or its committee) determines in its sole
discretion advisable that are consistent with the Plan.

 

                21.  Notices.  All notices or other communications by a
participant to the Company under or in connection with the Plan shall be deemed
to have been duly given when received in the form specified by the Company at
the location, or by the person, designated by the Company for the receipt
thereof.

 

                22.  Conditions Upon Issuance of Shares.  Shares shall not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, applicable state securities laws and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

 

 

Page 8 of 9

 

--------------------------------------------------------------------------------



 

                As a condition to the exercise of an option, the Company may
require the person exercising such option to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

 

                23.  Term of Plan; Effective Date.  The Plan initially became
effective on July 18, 2000.  If the Plan, as amended by the Board in 2010, is
not approved by the shareholders prior to April 30, 2010, then the Plan shall
terminate on July 18, 2010.  If the Plan, as amended by the Board in 2010, is
approved by the shareholders prior to April 30, 2010, then the Plan shall
continue in effect for a term of ten (10) years  from the date of such approval,
unless sooner terminated under Section 20.

 

                24.  Additional Restrictions of Rule 16b-3.  The terms and
conditions of options granted hereunder to, and the purchase of Shares by,
persons subject to Section 16 of the Exchange Act shall comply with the
applicable provisions of Rule 16b-3.  This Plan shall be deemed to contain, and
such options shall contain, and the Shares issued upon exercise thereof shall be
subject to, such additional conditions and restrictions as may be required by
Rule 16b-3 to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

 

                25.  Miscellaneous.  Nothing in this Plan shall confer on any
participant any express or implied right of continued employment by the Company
or any Subsidiary, whether for the duration of the Plan or otherwise.  Nothing
in this Plan shall confer on any person any legal or equitable right against the
Company or any of its affiliates, directly or indirectly, or give rise to any
cause of action at law or in equity against the Company or any of its
affiliates.  Neither the Shares purchased hereunder nor any other benefits
conferred hereby, including the right to purchase Shares at a discount, shall
form any part of the wages or salary of any Employee for purposes of severance
pay or termination indemnities, irrespective of the reason for termination of
employment.  Under no circumstances shall any person ceasing to be an employee
of the Company or any of its affiliates be entitled to any compensation for any
loss or any right or benefit under this Plan which such employee might otherwise
have enjoyed but for termination of employment, whether such compensation is
claimed by way of damages for wrongful or unfair dismissal, breach of contract
or otherwise.

 

                26.  Acceptance of Terms.  By participating in the Plan, each
participant shall be deemed to have accepted all the conditions of the Plan and
the terms and conditions of any rules and regulations adopted by the Board or
its committee administering the Plan and shall be fully bound thereby.

 

 

 

 

 

Page 9 of 9

 

--------------------------------------------------------------------------------